     Case 1:21-mc-00063-DAD-SKO Document 6 Filed 07/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    JANARDHAN GRANDHE, et al.                         No. 1:21-mc-00063-SKO
10                        Petitioners,
11             v.                                       ORDER DIRECTING THE CLERK OF THE
                                                        COURT TO CLOSE THE CASE
12    UNITED STATES OF AMERICA
                                                        (Doc. 5)
13                        Respondent.
14

15
              On July 23, 2021, Petitioners filed a Notice of Dismissal Pursuant to Federal Rule of Civil
16
     Procedure 41(a)(1)(A)(i), in which they notify the Court of the dismissal of this action without
17
     prejudice. (Doc. 5.) Petitioners filed this notice before the opposing party served either an
18
     answer or a motion for summary judgment. As such, Petitioners have voluntarily dismissed this
19
     matter without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). See Wilson
20
     v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
21
              Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court assign a
22
     district judge to this matter and thereafter CLOSE the case.
23

24   IT IS SO ORDERED.
25
     Dated:     July 26, 2021                                   /s/ Sheila K. Oberto                 .
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
